 

Monaker Group, Inc. 10-K [mkgi-10k_022916.htm]

Exhibit 10-6

 

 

 



STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) is entered into as of January 23,
2016 by and between Monaker Group, Inc. (“Seller”) and BC 1062800 ltd.
(“Purchaser”).

 

Purchaser and Seller may collectively be referred to as the “Parties.”

 

WHEREAS, Seller is the record owner and holder of shares of the capital stock of
AlwaysOnVacation, Inc. (the “Company”), a Delaware Corporation; and

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Purchaser will purchase from Seller shares of capital stock of the Company.

 

NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:

 

1.PURCHASE AND SALE: Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby agrees to purchase from Seller, and Seller hereby
agrees to sell, transfer and convey to the Purchaser 100% of the stock of the
Company (the “Stock”).

 

2.PURCHASE PRICE: The purchase price shall be TEN dollars ($10.00) (the
“Purchase Price”), to be paid to the Seller in cash at the closing.

 

3.CLOSING: The closing contemplated by this Agreement for the transfer of the
Stock and the payment of the Purchase Prices shall take place on January 23,
2016 at Monaker Group, Inc., 2690 Weston Road, #200, Weston Florida 33331 (the
“Closing”). The certificates representing the Stock shall be duly endorsed for
transfer or accompanied by an appropriate stock transfer.

 

4.REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby warrants and
represents that:

 

(a)Restrictions on Stock. The Seller is not a party to any agreements that
create rights or obligations in the Stock relating to any third party including
voting or stockholder agreements. The Seller is the lawful owner of the Stock,
free and clear of any encumbrances, security interests or liens of any kind and
has full power and authority to sell and transfer the Stock as contemplated in
this Agreement.

(b)Organization and Standing. To the Seller’s knowledge, the Company is duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has full power and authority to own and operate its property and
assets and to carry on its business as presently conducted.

 

 





 

 

 

5.SEVERABILITY: If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.

 

6.BINDING EFFECT: The covenants and conditions contained in this Agreement shall
apply to and bind the parties and the heirs, legal representatives, successors
and permitted assigns of the Parties.

 

7.BROKER’S FEES: The Parties represent that there has been no act in connection
with the transactions contemplated in this Agreement that would give rise to a
valid claim against either party for a broker’s fee, finder’s fee or other
similar payment.

 

8.ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both the Seller and Purchaser.

 

9.GOVERNING LAW: This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.

 

10.NOTICE: Any notice required or otherwise given pursuant to this Agreement
shall be in writing and mailed certified return receipt requested, postage
prepaid, or delivered by overnight delivery service:

 

(a)If to Purchaser:

Mark Fiorirto

BC 1062800 Ltd.

1370- Everall Street

White Rock B.C. V4B 3S6

 

(b)If to Seller:

William Kerby, CEO & Chairman

Monaker Group, Inc

2690 Weston Road, #200

Weston, Florida 33331

 

11.WAIVER: The failure of either party to enforce any provisions of this
Agreement shall not be deemed a waiver or limitation of that party’s right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.

 



Stock Purchase Agreement

2

 

 





 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 



PURCHASER:   SELLER:       BC 1062800 Ltd.   Monaker Group, Inc.           /s/
William Kerby       Mark Fiorirto   William Kerby (Name)   (Name)     CEO &
Chairman (Position)   (Position)

 



Stock Purchase Agreement

3

 

 



